 

Exhibit 10.1

EXECUTION VERSION

JOINT AMENDMENT NO. 1  TO

THE MASTER REPURCHASE AGREEMENT AND AMENDMENT NO. 1 TO THE PRICING SIDE LETTER

This Joint Amendment No. 1  to the Series 2020-SPIADVF1 Repurchase Agreement (as
defined below) and Amendment No. 1 to the Pricing Side Letter (as defined
below),  is entered into as of April 24, 2020 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Administrative Agent”), CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH (“CSCIB” or the “Buyer”) and PENNYMAC LOAN
SERVICES, LLC (“PLS” or the “Seller”) and acknowledged by PRIVATE NATIONAL
MORTGAGE ACCEPTANCE COMPANY, LLC, as guarantor (the “Guarantor”).  Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Series 2020-SPIADVF1 Repurchase Agreement.

W I T N E S S E T H:

WHEREAS, the Administrative Agent,  the Buyer and the Seller are parties to that
certain Master Repurchase Agreement, dated as of April 1, 2020 (as amended by
this Amendment and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Series 2020-SPIADVF1 Repurchase
Agreement”)  and the related Pricing Side Letter, dated as of April 1,  2020 (as
amended by this Amendment and as may be further amended, restated, supplemented
or otherwise modified from time to time, the “Pricing Side Letter”);

WHEREAS, the Administrative Agent, the Buyer and the Seller have agreed, subject
to the terms and conditions of this Amendment, that the Series 2020-SPIADVF1
Repurchase Agreement and the Pricing Side Letter be amended to reflect the
certain agreed upon revisions to the terms of the Series 2020-SPIADVF1
Repurchase Agreement and the Pricing Side Letter;

WHEREAS, the Guarantor is party to that certain Amended and Restated Guaranty
(as amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), dated as of the date hereof, by the Guarantor in favor of the
Buyer;

WHEREAS, as a condition precedent to amending the Series 2020-SPIADVF1
Repurchase Agreement and the Pricing Side Letter, the Buyer has required the
Guarantor to ratify and affirm the Guaranty on the date hereof;

WHEREAS, PNMAC GMSR Issuer Trust, as issuer (the “Issuer”), Citibank, N.A., as
indenture trustee (in such capacity, the “Indenture Trustee”), as calculation
agent (in such capacity, the “Calculation Agent”), as paying agent (in such
capacity, the “Paying Agent”) and as securities intermediary (in such capacity,
the “Securities Intermediary”), the PLS, as administrator (in such capacity, the
“Administrator”) and as servicer (in such capacity, the “Servicer”), the
Administrative Agent and Pentalpha Surveillance LLC, as credit manager, are
parties to that certain Third Amended and Restated Base Indenture, dated as of
April 1, 2020 (as may be amended, restated, supplemented, or otherwise modified
from time to time, the “Base Indenture”), as supplemented by the Amended and
Restated Series 2016-MSRVF1 Indenture Supplement, dated as February 28, 2018, as
amended by Amendment No. 1, dated as of August 10, 2018 (as may be further
amended,





-1-



 

 

restated, supplemented or otherwise modified from time to time, the “Series
2016-MSRVF1 Indenture Supplement”), and by the Series 2020-SPIADVF1 Indenture
Supplement, dated April 1, 2020, by and among the Issuer, the Indenture Trustee,
the Calculation Agent, the Paying Agent, the Securities Intermediary, the
Administrator, the Servicer and the Administrative Agent (as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Series 2020-SPIADVF1 Indenture Supplement”);

WHEREAS, pursuant to Section 10.3(e)(iii) of the Base Indenture, so long as any
Note is Outstanding and until all obligations have been paid in full, PLS shall
not consent to any amendment, modification or waiver of any term or condition of
any Transaction Document, without the prior written consent of the
Administrative Agent; and

WHEREAS, pursuant to Section 4.1(a)(iii) of the Trust Agreement, the consent of
each of the Owners (as defined in the Trust Agreement) (unless an Event of
Default has occurred and is continuing), the Administrative Agent and the Series
Required Noteholders (as defined in the Base Indenture) of all Variable Funding
Notes is required for the amendment or other change to any Transaction Document
in circumstances where the consent of any Noteholder or the Administrative Agent
is required (other than an amendment or supplement to the Base Indenture
pursuant to Section 12.1 thereof);

WHEREAS, (i) pursuant to the Trust Agreement, PLS is the sole Owner, (ii)
pursuant to the Series 2016-MSRVF1 Indenture Supplement, with respect to the
Series 2016-MSRVF1 Note, any Action provided by the Base Indenture or the Series
2016-MSRVF1 Indenture Supplement to be given or taken by a Noteholder shall be
taken by CSCIB, as the buyer of the Series 2016-MSRVF1 Note under the Series
2016-MSRVF1 Repurchase Agreement, (iii) pursuant to the terms of the Note
Purchase Agreement, CSCIB is the purchaser of the Series 2016-MSRADV1 Note and
(iv) pursuant to the terms of the Series 2020-SPIADVF1 Repurchase Agreement,
CSCIB is the purchaser of the Series 2020-SPIADVF1 Note, and therefore CSCIB is
100% of the VFN Noteholders of the Outstanding Notes;

WHEREAS, the Series 2020-SPIADVF1 Repurchase Agreement and the Pricing Side
Letter are Transaction Documents.

NOW THEREFORE, the Administrative Agent, the Buyer and the Seller hereby agree,
in consideration of the mutual promises and mutual obligations set forth herein,
that the Series 2020-SPIADVF1 Repurchase Agreement and the Pricing Side Letter
are hereby amended as follows:

SECTION 1.   Amendments to the Series 2020-SPIADVF1 Repurchase Agreement.

(a)        Section 1.01 of the Series 2020-SPIADVF1 Repurchase Agreement is
hereby amended by deleting the definitions of “Other Repurchase Agreements,”
“Repurchase Documents”  and “SPIA Funding Conditions”  in their entirety and
replacing them with the following in proper alphabetical order:

“Financing Documents” means any or all of the “Program Agreements,” “Facility
Documents” or any similar term as defined in each Other Financing Agreement.





-2-



 

 

“Other Financing Agreements” means each of the agreements listed on Schedule 4
hereto, which may be updated from time to time in a written confirmation signed
by the parties to this Agreement.

“SPIADVF1 Funding Conditions” with respect to the Series 2020-SPIADVF1 Notes and
any Funding Date, the following conditions:

(i)     the Advance Verification Agent Report immediately preceding such Funding
Date has been delivered in accordance with Section 3.3(g)(2) of the Base
Indenture; and

(ii)     to the extent the Advance Verification Agent Report delivered
immediately preceding such Funding Date contains any exceptions noted therein,
such exceptions have been waived by the Administrative Agent in its sole
discretion.

(iii) solely with respect to funding of MBS Advances, Seller shall not have
submitted an Appendix XI-01A Request for Pass-Through Assistance Related to
COVID-19 and Repayment Agreement.

(b)      Section 1.01 of the Series 2020-SPIADVF1 Repurchase Agreement is hereby
amended by deleting the definitions of “Mortgage Loan Repurchase Agreement” and
“Series 2016-MSRVF1 Repurchase Agreement” in their entirety.

(c)       Section 1.01 of the Series 2020-SPIADVF1 Repurchase Agreement is
hereby amended by adding the definitions “Exposure Margin Deficit,” “Structuring
Fee” and “Up-front Fee” in proper alphabetical order:

“Exposure Margin Deficit” has the meaning assigned to the term in the Pricing
Side Letter.

“Structuring Fee” means an amount equal to the product of (i) 0.75% and
$600,000,000.

“Up-front Fee” means an amount equal to the product of (i) 0.75% and
$600,000,000.

(d)       Section 2.05(a) of the Series 2020-SPIADVF1 Repurchase Agreement is
hereby amended by deleting in its entirety replacing it with the following:

(a)        If (x) at any time the aggregate outstanding amount of the Purchase
Price of the Note is greater than the related Asset Value or the Maximum
Purchase Price or (y) as of the last Business Day of the preceding month, the
Exposure Margin Deficit exceeds zero (any such excess, a “Margin Deficit”), then
Buyer may by notice to Seller require Seller to transfer to Buyer cash in an
amount at least equal to the Margin Deficit (such requirement, a “Margin Call”).

(b)         Section 2.05(c) of the Series 2020-SPIADVF1 Repurchase Agreement is
hereby amended by deleting in its entirety.

(c)         Section 4.02 of the Series 2020-SPIADVF1 Repurchase Agreement is
hereby amended by deleting clauses (d) and (e) in their entirety and replacing
them with the following:





-3-



 

 

(d)        Seller hereby delivers an irrevocable instruction to the buyer or
lender under any Financing Document that upon receipt of notice of an Event of
Default under this Agreement, the buyer or lender thereunder is authorized and
instructed to (i) remit to Buyer hereunder directly any amounts otherwise
payable to Seller and (ii) deliver to Buyer all collateral otherwise deliverable
to Seller, to the extent all obligations then due and owing under such Other
Financing Agreement have been paid in full.  In furtherance of the foregoing,
upon repayment of the outstanding repurchase price or loan amount under any
Other Financing Agreement and termination of all obligations of the Seller
thereunder or other termination of the related Financing Documents following
repayment of all obligations thereunder, the related buyer or lender under any
Financing Document is hereby instructed to deliver to Buyer hereunder any
collateral (as such term may be defined under the related Financing Documents)
then in its possession or control.

(e)        Seller makes a subordinate pledge to the buyers or lenders under the
Other Financing Agreements as security for the performance by Seller of its
obligations thereunder and hereby grants, assigns and pledges to the buyers or
lenders thereunder a subordinate security interest in all of Seller’s right,
title and interest in, to and under (i) the Note identified on the Asset
Schedule; (ii) all rights to reimbursement or payment of the Note and/or amounts
due in respect thereof under the Note identified on the Asset Schedule; (iii)
all records, instruments or other documentation evidencing any of the foregoing
and (iv) any and all replacements, substitutions, distributions on or proceeds
of any and all of the foregoing (collectively, the “Subordinated Pledge
Assets”). Seller hereby delivers an irrevocable instruction to Buyer that upon
its receipt of notice of an “Event of Default” from the buyer or lender under
any Other Financing Agreement, Buyer is authorized and instructed to (i) remit
to such buyer or lender directly any amounts otherwise payable to Seller under
this Agreement and (ii) deliver to such buyer or lender all Subordinated Pledge
Assets otherwise deliverable to Seller, to the extent all obligations then due
and owing under this Agreement have been paid in full.  In furtherance of the
foregoing, upon repayment of the outstanding Repurchase Price and termination of
all Obligations or other termination of the Program Agreements following
repayment of all obligations hereunder, Buyer shall deliver to the buyer or
lender under any Other Financing Agreement with respect to which the related
repurchase price or loan amount remains outstanding any Subordinated Pledge
Assets then in Buyer’s possession or under its control. The subordinate pledge
set forth in this clause (e) shall automatically terminate with respect to an
Other Financing Agreement if the Buyer or the other buyer or lender thereunder
is no longer CSFB, CSCIB, or any Affiliates thereof.

(d)        Section 6.24(a)(5) of the Series 2020-SPIADVF1 Repurchase Agreement
is hereby amended by deleting in its entirety and replacing it with the
following:

(5)        whether, as of the last Business Day of the month, the Exposure
Margin Deficit exceeds zero;

(e)        Section 7.01(b) of the Series 2020-SPIADVF1 Repurchase Agreement is
hereby amended by replacing the words “Repurchase Document” therein with
“Financing Document.”





-4-



 

 

(f)        The Series 2020-SPIADVF1 Repurchase Agreement is hereby amended by
adding Schedule 4 attached hereto as Exhibit A in proper numerical order.

SECTION 2.   Amendments to the Pricing Side Letter.

(a)        Section 1  of the Pricing Side Letter is hereby amended by deleting
the definitions of “Margin,”  “Maximum Purchase Price”  and “Termination Date”
 in their entirety and replacing them with the following:

“Margin” means (i) with respect to the Note prior to the occurrence of an Event
of Default, 6.00% per annum, and (ii) with respect to the Note following the
occurrence of an Event of Default, 9.00% per annum.

“Maximum Purchase Price” means the lesser of:

(i)         an amount agreed to by the Buyer that, when added to (w) the
aggregate outstanding purchase price under the Mortgage Loan Repurchase
Agreement, (x) the MSR PC Utilized Purchase Price, (y) the MSR VFN Utilized
Purchase Price and (z) the Outstanding Aggregate Loan Amount under the Loan
Agreement, would not exceed the Maximum Combined Purchase Price; and

(ii)      the lesser of: (A) the Asset Value; or (B) the amount that, when added
to (w) the aggregate outstanding purchase price under the Mortgage Loan
Repurchase Agreement, (x) the MSR PC Utilized Purchase Price, (y) the MSR VFN
Utilized Purchase Price and (z) the Outstanding Aggregate Loan Amount under the
Loan Agreement, would not exceed the Maximum Combined Committed Purchase Price;
provided, however, that the Maximum Purchase Price shall not exceed the positive
difference between (A) $600,000,000, minus (B) the sum of (x) the MSR PC
Utilized Purchase Price, (y) the MSR VFN Utilized Purchase Price and (z) the
Outstanding Aggregate Loan Amount under the Loan Agreement.

The Maximum Purchase Price may be modified from time to time in a written
confirmation signed by the parties hereto.

For purposes of this definition, the terms “Maximum Combined Purchase Price,”
“Maximum Combined Committed Purchase Price,” “MSR VFN Utilized Purchase Price”
and “MSR PC Utilized Purchase Price” shall have the meaning assigned to such
terms in the MLRA Pricing Side Letter. “Warehouse Purchase Price Percentage”
shall mean the weighted average “Purchase Price Percentage” weighted based on
the “Type of Mortgage Loan” as set forth in the definition of “Purchase Price
Percentage” in the MLRA Pricing Side Letter.

“Termination Date” means the earliest of (a) October 21, 2020; (b) the
Obligations having become immediately due and payable pursuant to Section 7.03
of the Repurchase Agreement; (c) upon termination of the Indenture; and (d) at
Buyer’s or Seller’s option pursuant to Section 2.16 of the Repurchase Agreement.





-5-



 

 

(b)          Section 1 of the Pricing Side Letter is hereby amended by adding
the definitions of “Actual Seller Equity,” “Exposure Margin Deficit” and
“Required Seller Equity” in proper alphabetical order:

“Actual Seller Equity” means the amount, measured on the last Business Day of
each month, equal to the product of (x) the aggregate outstanding purchase price
under the Mortgage Loan Repurchase Agreement on such day, and (y) 3%.

“Exposure Margin Deficit” means, the excess, if any, measured on the last
Business Day of each month, of (x) the Required Seller Equity, over (y) the
Actual Seller Equity.

“Required Seller Equity” means the amount, measured on the last Business Day of
each month, equal to the product of (A) 2.33, (B) the sum of (w) the MSR VFN
Utilized Purchase Price, (x) the SPIA VFN Utilized Purchase Price on such day,
(y) the MSR PC Utilized Purchase Price on such day and (z) the Outstanding
Aggregate Loan Amount under the Loan Agreement on such day, and (C) 3%.

For purposes of this definition, the terms “MSR VFN Utilized Purchase Price,”
“SPIA VFN Utilized Purchase Price” and “MSR PC Utilized Purchase Price” shall
have the meaning assigned to such terms in the MLRA Pricing Side Letter.

SECTION 3.   Reaffirmation of Guaranty.  The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of the Seller to the Buyer under the
Series 2020-SPIADVF1 Repurchase Agreement and the Pricing Side Letter and the
related Program Agreements, as amended hereby.

SECTION 4.   Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon receipt of this Amendment by the Administrative Agent on
behalf of the Buyer, executed and delivered by the duly authorized officers of
the Administrative Agent, the Buyer and the Seller and payment of the
Structuring Fee and Up-front Fee by the Seller.

SECTION 5.  Structuring Fee.  On the date hereof, the Seller shall pay to the
Buyer the Structuring Fee.  The Structuring Fee shall be fully earned on the
date hereof and non-refundable when paid.

SECTION 6.   Up-front Fee.  On the date hereof, the Seller shall pay to the
Buyer the Up-front Fee.  The Up-front Fee shall be fully earned on the date
hereof and non-refundable when paid.

SECTION 7.   Representations and Warranties.  The Seller hereby represents and
warrants to the Administrative Agent and the Buyer that it is in compliance with
all the terms and provisions set forth in the Series 2020-SPIADVF1 Repurchase
Agreement and Pricing Side Letter on its part to be observed or performed, and
that no Event of Default has occurred or is continuing, and hereby confirms and
reaffirms the representations and warranties contained in Article III of the
Series 2020-SPIADVF1 Repurchase Agreement.





-6-



 

 

SECTION 8.   Limited Effect.  Except as expressly amended and modified by this
Amendment, the Series 2020-SPIADVF1 Repurchase Agreement and the Pricing Side
Letter shall continue to be, and shall remain, in full force and effect in
accordance with its terms.

SECTION 9.   Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 10. Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 11. GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURES FOLLOW.]

 

 



-7-



 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

Name:

Dominic Obaditch

 

Title:

Vice President

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Buyer and as 100% of the VFN
Noteholder of the Outstanding Notes

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

Name:

Dominic Obaditch

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

Name:

Margaret Dellafera

 

Title:

Authorized Signatory

 





[PNMAC GMSR Issuer Trust – Joint Amendment No. 1 to Series 2020-SPIADVF1
Repurchase Agreement and Amendment No. 1 to Pricing Side Letter]



 

 

 

PENNYMAC LOAN SERVICES, LLC, as Seller and sole Owner

 

 

 

 

 

By:

/s/ Pamela Marsh using an electronic signature

 

Name:

Pamela Marsh

 

Title:

Senior Managing Director and Treasurer

 





[PNMAC GMSR Issuer Trust – Joint Amendment No. 1 to Series 2020-SPIADVF1
Repurchase Agreement and Amendment No. 1 to Pricing Side Letter]



 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

 

By:

/s/ Pamela Marsh using an electronic signature

 

Name:

Pamela Marsh

 

Title:

Senior Managing Director and Treasurer

 

 



[PNMAC GMSR Issuer Trust – Joint Amendment No. 1 to Series 2020-SPIADVF1
Repurchase Agreement and Amendment No. 1 to Pricing Side Letter]



 

 

EXHIBIT A

SCHEDULE 4

OTHER FINANCING AGEEMENTS

Third Amended and Restated Master Repurchase Agreement, dated as of April 28,
2017 (as may be amended, restated supplemented or otherwise modified from time
to time, the “Mortgage Loan Repurchase Agreement”), by and among Credit Suisse
First Boston Mortgage Capital LLC, as administrative agent, Credit Suisse AG,
Cayman Islands Branch, as a committed buyer, Alpine Securitization LTD, as a
buyer, PennyMac Loan Services, LLC, as seller, and Private National Mortgage
Acceptance Company, LLC, as guarantor.

Master Repurchase Agreement, dated as of December 16, 2016 (as amended by
Amendment No. 1, dated as of February 28, 2018, Amendment No. 2, dated as of
April 1, 2020, and Amendment No. 3, dated as of April 24, 2020, and as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Series 2016-MSRVF1 Repurchase Agreement”), by and among Credit Suisse First
Boston Mortgage Capital LLC, as administrative agent, PennyMac Loan Services,
LLC, as seller, and Credit Suisse AG, Cayman Islands Branch, as buyer.

Master Repurchase Agreement, dated as of September 11, 2019 (as amended by
Amendment No. 1 to the Master Repurchase Agreement, dated as of April 24, 2020,
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “MSR PC Repo Agreement”), by and among Credit Suisse First
Boston Mortgage Capital LLC, as administrative agent, PennyMac Loan Services,
LLC, as seller, and Credit Suisse AG, Cayman Islands Branch, as buyer, and
Private National Mortgage Acceptance Company, LLC, as guarantor.

Loan and Security Agreement, dated as of February 1, 2018, as amended by
Amendment No. 1, dated as of January 29, 2020, Amendment No. 2, dated as of
April 1, 2020, and Amendment No. 3, dated as of April 24, 2020, (as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Loan Agreement”), by and among Credit Suisse First Boston Mortgage Capital
LLC, as administrative agent, Credit Suisse AG, Cayman Islands Branch, as
lender, Private National Mortgage Acceptance Company, LLC, as guarantor,
PennyMac Mortgage Services, LLC, as borrower and servicer.

EXHIBIT A

